                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION

LARRY M. MAYFIELD                                       §

VS.                                                     §            CIVIL ACTION NO. 9:18cv67

JUDY BROWN                                              §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

        Larry M. Mayfield, proceeding pro se, filed the above-styled civil rights lawsuit. The court
referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this case be

dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.                  No objections to the Report and

Recommendation were filed by the parties.1

                                                    ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.


   So Ordered and Signed
   Jan 4, 2019




        1
           As stated in the Report and Recommendation, a Suggestion of Death concerning plaintiff was filed in
another lawsuit. No motion to substitute has been filed by a successor or representative of plaintiff.
